Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 1 of 11




                  EXHIBIT 3
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 2 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 3 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 4 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 5 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 6 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 7 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 8 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 9 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 10 of 11
Case 5:18-cr-00258-EJD Document 1023-4 Filed 09/16/21 Page 11 of 11
